SHAHOOD, J.
This is an appeal of a non-final order by appellant, former husband, which awarded extended visitation to appellee, former wife, and ordered appellant to pay appellee child support during the period of extended visitation. Appellant has filed a suggestion of mootness as to that portion of the order awarding extended visitation and we therefore decline to address it.
The second issue raised by appellant is that the trial court erred in ordering appellant to pay child support to appellee during the period of extended visitation. Appellee, former wife, concedes, and we agree, that while the trial court has the authority to reduce child support during periods of extended visitation, it does not have the authority to order the custodial parent to pay child support to the noncustodial parent during the period of extended visitation. See § 61.30(ll)(g), Florida Statutes; Gomez v. Gomez, 727 So.2d 1092 (Fla. 1st DCA 1999).
We, accordingly, reverse and remand for proceedings consistent with this opinion.
REVERSED AND REMANDED.
POLEN and HAZOURI, JJ., concur.